Case
Case 5:19-ap-00028-HWV     Doc 1-1
     5:17-bk-02918-JJT Claim         Filed01/10/18
                                24 Filed   03/19/19 Desc
                                                     Entered 03/19/19
                                                          Main        10:35:30
                                                                Document    PageDesc
                                                                                 1 of
                  Exhibit A - Proof Of Claim
                                           3 #24 SSA  Page   1 of 4
Case
Case 5:19-ap-00028-HWV     Doc 1-1
     5:17-bk-02918-JJT Claim         Filed01/10/18
                                24 Filed   03/19/19 Desc
                                                     Entered 03/19/19
                                                          Main        10:35:30
                                                                Document    PageDesc
                                                                                 2 of
                  Exhibit A - Proof Of Claim
                                           3 #24 SSA  Page   2 of 4
Case
Case 5:19-ap-00028-HWV     Doc 1-1
     5:17-bk-02918-JJT Claim         Filed01/10/18
                                24 Filed   03/19/19 Desc
                                                     Entered 03/19/19
                                                          Main        10:35:30
                                                                Document    PageDesc
                                                                                 3 of
                  Exhibit A - Proof Of Claim
                                           3 #24 SSA  Page   3 of 4
Case 5:19-ap-00028-HWV
  Case  5:17-bk-02918-JJT DocClaim1-124 Part
                                        Filed203/19/19   Entered Desc
                                                 Filed 01/10/18  03/19/19 10:35:30
                                                                       Exhibit         Desc
                                                                               Certificate
                   Exhibit A -ofProof Of Claim  #24  SSA
                                 Indebtedness Page 1 of 1  Page 4 of 4
